Citation Nr: 1118517	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include lichen planus.

2.  Entitlement to service connection for locking of joints/multiple joint conditions to include bilateral conditions of the hands.

3.  Entitlement to service connection for shingles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9, substantive appeal to the Board, he requested to appear for a travel board hearing at the RO.  

Then, in an October 2010 statement, the Veteran withdrew his request to appear for a travel board hearing.  In a March 2, 2011 memo to the Board, the Veteran's representative requested that the Veteran's case be advanced on the docket, and also confirmed that the Veteran no longer wanted a travel board hearing.  

However, in a statement dated March 17, 2011, the Veteran specifically requested to appear for a travel board hearing and requested that such a hearing be scheduled at the earliest possible time given his advancing age.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the last correspondence received from Veteran includes a clear and specific request for a travel board hearing, the case is remanded for the Veteran to be scheduled for a personal hearing, either in person, or via video conference if the Veteran so chooses.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO, or, a video conference if the Veteran so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



